              Case 2:20-cr-00032-JCC Document 161 Filed 02/11/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0032-JCC
10                              Plaintiff,                    ORDER
11          v.

12   TAYLOR ASHLEY PARKER-DIPEPPE,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motions to proceed with
16   sentencing by video and to seal an appendix to Defendant’s sentencing memorandum (Dkt. Nos.
17   153, 156.) Having thoroughly considered the motions and the relevant record, the Court hereby
18   GRANTS the motions for the reasons explained herein.
19          Defendant was charged by indictment and pleaded guilty on September 21, 2020 to
20   conspiracy to mail threatening communications and to commit cyberstalking. (Dkt. Nos. 16, 122,
21   128.) Sentencing is scheduled for March 10, 2021. (Dkt. No. 158.) By order of Chief Judge
22   Ricardo S. Martinez, all criminal in-person hearings scheduled to occur before March 31, 2021,
23   have been continued. See W.D. Wash., General Order No. 18-20 at 2 (Dec. 30, 2020). Defendant
24   wishes to proceed with the scheduled sentencing by videoconference and indicates that a further
25   delay would cause serious harm to the interests of justice. (Dkt. No. 153 at 2.) Specifically,
26   Defendant would like to resolve the legal proceedings as soon as possible to allow Defendant to


     ORDER
     CR20-0032-JCC
     PAGE - 1
              Case 2:20-cr-00032-JCC Document 161 Filed 02/11/21 Page 2 of 3




 1   move on with his life. (Id.)

 2          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a

 3   felony sentencing hearing by video conference if the Court finds that the hearing cannot be

 4   further delayed without serious harm to the interests of justice. See W.D. Wash., General Order

 5   No. 17-20 (Dec. 23, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest in the speedy

 6   resolution of this matter, but in-person proceedings are unlikely to resume until at least March

 7   31, 2021. W.D. Wash., General Order No. 18-20 (Dec. 30, 2020). Absent a remote proceeding,

 8   Defendant cannot be sentenced as scheduled, despite entering a guilty plea months ago. Taking
 9   into account these circumstances, and Defendant’s stated desire to move forward with sentencing
10   now, the Court FINDS that sentencing cannot be further delayed without serious harm to the
11   interests of justice. Accordingly, Defendant’s motion to proceed via video is GRANTED.
12          Defendant also moves (Dkt. No. 156) to maintain an appendix (Dkt. No. 157) to
13   Defendant’s sentencing memorandum under seal. The Court starts from the position that “[t]here
14   is a strong presumption of public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see
15   also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption,
16   a party must show “good cause” for sealing a document attached to a non-dispositive motion and
17   “compelling reasons” to seal a document attached to a dispositive motion. See Kamakana v. City
18   and Cnty. of Honolulu, 447 F.3d 1172, 1178–81 (9th Cir. 2006). The Court need not decide

19   whether Defendant’s motion to seal is a dispositive motion, as the Court FINDS that Defendant

20   has a compelling interest in maintaining the appendix under seal and that interest outweighs the

21   public’s interest in its disclosure. See Karpenski v. Am. Gen. Life Cos., LLC, 2013 WL 5588312,

22   slip. op. at 1 (W.D. Wash. 2013). Accordingly, Defendant’s motion to seal is GRANTED.

23          For the foregoing reasons, the Court GRANTS Defendant’s motions to proceed with

24   sentencing by video conference and to seal (Dkt. Nos. 153, 156). The Clerk is DIRECTED to

25   maintain Docket Number 157 under seal.

26


     ORDER
     CR20-0032-JCC
     PAGE - 2
             Case 2:20-cr-00032-JCC Document 161 Filed 02/11/21 Page 3 of 3




 1         DATED this 11th day of February 2021.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0032-JCC
     PAGE - 3
